Title: To James Madison from Stephen W. Gray, 29 April 1813
From: Gray, Stephen W.
To: Madison, James


Sir
11th. St. West Washington City April 29th. 1813
Not having the pleasure of being personally known to you, it is with much diffidence that I approach with my humble memorial and petition, it is however with a conscious anticipation, that your philanthrophy will pronounce me a pardon for the presumption.
Your memorialist having migrated from the County of Columbia, State of New York, where he was rais’d, to the State of Virginia, there married and late in the year 1807 mov’d to this City under an expectation of being able in a short time to obtain publick employment, in the mean time your memorialist set up a small school in this place, (which for some time previous had been that of his profession) and obtain’d letters of introduction from gentlemen of the first respectability in N. York, (which the enclos’d will shew) made application at the publick offices, and your memorialist receiv’d a promise from the principal of one Department, that when an appointment was to be made, he should be an object of the first consideration—but such have been the conflux of applicants, and many having warm friends, whose superior influence have made smooth and easy their way, that your memorialist, (unfortunately for him) has been neglected.
Your memorialist cannot boast of his revolutionary services, that drama having been principally perform’d before his existence, but his Father (who is no more) was a patriot of 76. and at the taking of Burguoyne, Also living near that scene of action, experience’d many losses for which he never was remunerated, nor did he ever ask for any but anxiously supported that struggle which obtain’d what ought to be considerd dear to every American.
Your petitioner having some time since on account of his health been oblig’d to relinquish his school, (in which he had the pleasure of Mrs Cutts’s and Mrs Washington’s little sons for a short time) and having a small family, solicits your consideration, and as the situation of our Country is such, that not only the publick, but the individual ought to use his utmost exertions to defend his liberties, and protect his rights when infring’d.
If therefore your petitioner should be thought worthy of an appointment to some agency in this place, or any part of the Union, or of being recommended to the superior of some of those new offices, which are about to be establish’d, or should your petitioner be selected to travel as an express or messenger, whereby he could render any service to his Country, to him it would be the highest gratification, and he flatters himself that he would be able to perform so as to merit apprabation—any favour confer’d on your petitioner will be thankfully receiv’d, and gratefully acknowledg’d—By Your Most Obedient and Humbl. Servt. With respect
Stephn. W. Gray
